Exhibit 10.1

Termination Agreement

 

This TERMINATION AGREEMENT is made and entered into as of November 10, 2020
(this “Termination Agreement”), by and among Strategic Storage Trust IV, Inc., a
Maryland corporation (the “Company”), Strategic Storage Operating Partnership
IV, L.P., a Delaware limited partnership (the “Operating Partnership”), and
Strategic Storage Advisor IV, LLC, a Delaware limited liability company (the
“Advisor”). The Company, the Operating Partnership, and the Advisor are referred
to in this Termination Agreement each as a “Party” and collectively as the
“Parties.”

 

Recitals:

 

WHEREAS, the Parties entered into that certain Advisory Agreement dated March 3,
2017 (the “Advisory Agreement”);

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger dated November
10, 2020 (the “Merger Agreement”), by and among the Company, SmartStop Self
Storage REIT, Inc., a Maryland corporation (“SmartStop”), and SST IV Merger Sub,
LLC, a Maryland limited liability company and a subsidiary of SmartStop (“Merger
Sub”), the Company will merge with and into Merger Sub, with Merger Sub being
the surviving entity (the “Merger”);

 

WHEREAS, the Advisor is an indirect subsidiary of SmartStop; and

 

WHEREAS, as a result of the foregoing, the Parties desire to terminate the
Advisory Agreement and desire to enter into this Termination Agreement to
terminate the Advisory Agreement, such termination to be effective as of the
Merger Effective Time.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Terms and Conditions:

 

1.Defined Terms. Except as otherwise set forth herein, capitalized terms used
herein, including the recitals set forth above, shall have the meanings assigned
to them in the Merger Agreement.

 

2.Termination of Advisory Agreement. Effective upon the Merger Effective Time,
(a) the Advisory Agreement is hereby irrevocably terminated, and (b) the Advisor
hereby waives any claim or right it has or may have to any distribution, fee or
payment, if any, that would otherwise be payable by or on behalf of the Company
or the Operating Partnership as a result of the Merger or the termination of the
Advisory Agreement. The Parties hereby further agree that upon termination of
the Advisory Agreement: (i) the Advisory Agreement shall have no further force
or effect; and (ii) no Party shall have any right, duty, liability, or
obligation under the Advisory Agreement. In the event that the Merger Agreement
is terminated in accordance with its terms, this Termination Agreement shall
automatically terminate effective upon the termination of the Merger Agreement,
shall have no force or effect and shall be deemed null and void ab initio.

 

3.Waiver of Notice Obligations. Each of the Parties hereby waives any and all
notice obligations to the other Parties that may be set forth in the Advisory
Agreement.

 

4.Payment of Fees. The Parties acknowledge that, effective as of the Merger
Effective Time, all fees, expenses, and any other amounts due and owing under
the Advisory Agreement shall have been paid and that the Parties shall not be
obligated to make further payments of any fees, expenses, or any other amounts
under the Advisory Agreement.

 

5.Counterparts. This Termination Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument. The Parties agree that
facsimile and electronically transmitted signatures shall be deemed originals.

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

6.Entire Agreement. This Termination Agreement contains the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, understandings,
inducements, and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance, usage of the trade, or both
inconsistent with any of the terms hereof. This Termination Agreement may not be
modified or amended other than by an agreement in writing.

 

7.Severability. The provisions of this Termination Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

8.Governing Law. This Termination Agreement shall be construed and interpreted
in accordance with the laws of the State of California.

 

9.Successors and Assigns. This Termination Agreement shall inure to the benefit
of and bind the respective successors and permitted assigns of the Parties.
Nothing expressed or referred to in this Termination Agreement is intended or
shall be construed to give any person other than the Parties to this Termination
Agreement or their respective successors or permitted assigns any legal or
equitable right, remedy, or claim under or in respect of this Termination
Agreement or any provision contained herein, it being the intention of the
Parties to this Termination Agreement that this Termination Agreement be for the
sole and exclusive benefit of such Parties or such successors and permitted
assigns and not for the benefit of any other person.

 

10.Conflict with Merger Agreement. This Termination Agreement is an agreement
contemplated by, and executed pursuant to, the Merger Agreement. In the event of
any conflict or inconsistency between the terms of the Merger Agreement and the
terms hereof, the terms of this Termination Agreement will prevail.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Termination Agreement as
of the Effective Date.

 

 

Strategic Storage Trust IV, Inc.

 

 

By: /s/ H. Michael Schwartz

Name: H. Michael Schwartz

Title: Chief Executive Officer

 

 

Strategic Storage Operating Partnership IV, L.P.

 

By: Strategic Storage Trust IV, Inc.,

its General Partner

 

By: /s/ H. Michael Schwartz

Name: H. Michael Schwartz

Title: Chief Executive Officer

 

 

Strategic Storage Advisor IV, LLC

 

 

By: /s/ Michael S. McClure

Name: Michael S. McClure

Title: Chief Executive Officer

 

 

 

3